Exhibit 10.21

COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2009 actual cash bonus amount
and the 2010 base salary and target cash bonus amount for each “named executive
officer” of Exelixis, Inc.

 

Named Executive Officer

   2009 Actual
Cash Bonus(1)    2010 Annual
Base Salary    2010 Target
Cash Bonus
(% of 2010
Base Salary)  

George Scangos (principal executive officer)

   $ 300,000    $ 879,750    60 % 

Michael Morrissey

   $ 218,083    $ 501,591    50 % 

Frank Karbe (principal financial officer)

   $ 150,000    $ 426,368    45 % 

Pamela Simonton

   $ 115,360    $ 385,152    45 % 

Gisela Schwab

   $ 145,530    $ 418,399    45 % 

 

(1) To be paid in March 2010.